—In an *398action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Berke, J.), dated May 9, 2000, which granted the respective motions of the defendants Jackie Robinson and Paul A. Blake for summary judgment dismissing the complaint insofar as asserted against them on the ground that neither plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court properly granted the motions for summary judgment. The moving defendants submitted admissible evidence demonstrating that neither plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d). In opposition, the plaintiffs failed to raise a triable issue of fact (see, Lopez v Senatore, 65 NY2d 1017, 1019; Smith v Askew, 264 AD2d 834; Kauderer v Penta, 261 AD2d 365; Perez v Velez, 253 AD2d 865; Medina v Zalmen Reis & Assocs., 239 AD2d 394; Marshall v Albano, 182 AD2d 614). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.